Citation Nr: 0634116	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  97-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left ankle.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  This matter was previously before the 
Board in December 1999 at which time the case was remanded to 
the RO for further procedural development.  The case was 
again before the Board in March 2003 at which time the Board 
requested further development.  In September 2003, the Board 
remanded the case to the RO for further evidentiary 
development and compliance with due process requirements.  

In written argument in September 2006, the veteran's 
representative raised a new theory of entitlement to service 
connection for a right ankle disability.  Specifically, he 
asserted that the veteran's right ankle disability is 
secondary to his service-connected left ankle disability.  As 
this claim had not been developed for appellate review, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability is 
asymptomatic with full range of motion.

2.  The veteran's right ankle disability is not attributable 
to service.




CONCLUSIONS OF LAW

1  The criteria for an initial compensable rating for 
residuals of a fracture of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.71a, Diagnostic Code 5271 (2006).

2.  Right ankle disability was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the rating decision on appeal preceded the enactment of the 
VCAA.  Thereafter, in June 2004, the appellant was provided 
notice of the VCAA.  Because the VCAA notice in this case was 
not provided to the appellant prior to the October 1996 RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2004 letter, as well as an October 2001 
letter, the February 1997 statement of the case, and 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the June 2004 
letter explicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims currently on appeal, the 
Board finds that the veteran is not prejudiced by a decision 
at this time since the claims are being denied.  Therefore, 
any notice defect, to include an effective date, is harmless 
error since no effective date will be assigned.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims, including obtaining 
relevant treatment records and affording the veteran VA 
examinations during the appeal period.  The Board notes that 
neither the appellant nor his representative has identified 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The veteran's service medical records show that he twisted 
his left ankle in April 1971 on his way to work.  X-rays 
revealed a chip fracture of the distal tip of the medial 
malleolus with good position and alignment.  The veteran was 
fitted with a cast-short leg walker and told to return in six 
weeks.  He returned a few days later complaining that his 
cast was loose.  He was given a replacement cast and walker.  

A January 1973 service medical record shows that the veteran 
was status post fracture medial malleolus one and a half 
years earlier with occasional pain in the lateral ankle.  
Findings included normal range of motion and no pain to 
palpation.  The veteran was given an impression of status 
post fracture with pain secondary to fracture.  He was 
prescribed heat as needed.  

A February 1973 x-ray report reflects a history of an old 
fracture, right ankle.  X-ray findings showed no evidence of 
an old fracture on the films.  The veteran was given an 
impression of normal exam.  

In a record that appears to be dated in June 1973, the 
veteran was seen at a medical facility complaining of a sore 
medial ankle on the left.  It is noted that he sustained a 
fracture two years earlier playing ball.  Mild tenderness was 
noted in the medial left ankle.  The veteran was assessed as 
having mild sprain, left ankle.  

A June 1973 service x-ray report notes that the veteran hurt 
his left ankle playing basketball and that a left ankle 
fracture was being ruled out.  X-ray findings revealed no 
fractures and showed a normal exam.  

The March 1974 separation examination report notes that the 
veteran fractured his right ankle in April 1971 in Thailand 
and received treatment for this.  

A private hospital summary from Mary Immaculate Hospital in 
September 1995 shows that the veteran twisted his right ankle 
on the night of admission and had immediate pain.  It is 
noted that he was unable to ambulate after the ankle trauma.  
He gave a history of an ipsilateral ankle fracture about 20 
years earlier while in service.  He said he received 
conservative treatment with a cast.  During the 
hospitalization the veteran underwent uncomplicated open 
reduction and internal fixation of the right ankle.  

In May 1996, the veteran filed a claim for service connection 
for a right ankle disability.  He said he fractured his right 
ankle in service and it hasn't been the same since.  He added 
that he broke the same ankle in a fall in September 1995.  He 
contends that the ankle "wasn't sturdy enough."

The veteran was evaluated by VA for his right ankle in August 
1996.  He complained of chronic pain and reported that the 
ankle swells and gives way.  X-rays of the right ankle 
revealed status post open reduction and internal fixation 
(ORIF) with bony fusion of the distal tibia and fibula.  
Orthopedic screws were in place.  There are no complaints or 
findings noted regarding the left ankle.  The veteran was 
diagnosed as having status post fractured distal tibia and 
fibula, right, with resultant fusion of distal tibia and 
fibula.  

An October 1996 VA examination report reveals that the 
veteran had no complaints or history of injury to the left 
ankle.  The report also states that details of injury to the 
veteran's right ankle were documented in the August 1996 VA 
examination report.  A repeat diagnosis was made of status 
post open reduction internal fixation right ankle with 
effusion of distal tibia and fibula.  Orthopedic screws were 
noted to be in place.  

On file is an undated VA medical record from a physician 
reporting that the veteran had surgery on his right ankle in 
September 1995 and had had trouble ambulating secondary to 
the ankle injury.  The record notes that the veteran had 
fallen multiple times secondary to ankle inversion and 
contains a recommendation that the veteran use a straight 
cane.  

During a hearing at the RO before a decision review officer 
in April 1997, the veteran testified that he never applied 
for service connection for the left ankle and doesn't know 
why the RO granted service connection for this ankle.  He 
explained that in service he stepped in a pothole on his way 
to work and fractured his right ankle.  He said the ankle was 
put in a hard cast and he was prescribed light duty.  He 
complained of right ankle weakness ever since and said his 
right ankle gives out on him.  He said he is aware that it 
was his right ankle that he injured in service because he had 
plantar warts on his right foot.  He added that he again 
broke his right ankle in 1995 when he stepped in a pothole.  
He reported that pins and a metal plate were inserted in the 
right ankle at that time.  

On file is a May 1997 VA examination report noting the 
presence of a surgical scar, linear, well healed, over the 
lateral aspect of the right ankle.  The examiner diagnosed 
the veteran as having status post ORIF for a fibular 
fracture.  The examiner relayed the veteran's report that he 
sprained his left foot because of his right ankle condition.  

VA outpatient records from 1997 to 2000 show a history of 
right ankle fracture and status post open reduction internal 
fixation in September 1995.  They also show that the veteran 
had chronic right ankle pain.  

Records from the Social Security Administration show that the 
veteran was awarded Social Security disability benefits in 
April 2000, with an effective date in September 1995.  His 
noted disabilities included fracture of the right ankle, 
diabetes mellitus, hypertension, coronary artery disease and 
carcinoma of the prostate.  

VA outpatient records from 2001 to 2004 show a history of 
right ankle fracture and status post open reduction internal 
fixation in September 1995.  They also show that the veteran 
had chronic right ankle pain.  

A May 2004 private x-ray report of the veteran's right ankle 
contains an impression of status post juxtaarticular ORIF 
with preservation of the right ankle mortise joint.  

During a July 2004 VA examination, the veteran denied any 
injuries to his left ankle on questioning by the examiner, 
and was noted by the examiner to not be claiming anything 
wrong with the left ankle either as a primary injury of the 
left ankle or as consequential loss of left ankle as a result 
of the right ankle problems.  The examiner said that the 
veteran was repeatedly questioned about the relationship of 
the right ankle to the left ankle and the veteran said the 
left ankle was normal.  The examiner further noted that the 
veteran made a statement in writing that his left ankle 
should not be examined as he had no complaints.  
Nevertheless, the left ankle was examined.  Findings did not 
show any swelling, inflammation or deformity in the left 
ankle joint.  On palpitation there was no tenderness.  
Strength was found to be 5/5 in extensors and flexors and 
peroneal muscles with full dorsiflexion of 20 degrees and 
full plantar flexion of 40 degrees with normal inversion and 
eversion.  There was no scar of any surgery of the left ankle 
and gross examination of the left ankle did not reveal any 
abnormality on physical examination.  The examiner concluded 
that left ankle examination was found to be absolutely 
normal, while acknowledging that the evidence showed a left 
ankle injury in service in 1971.  

With respect to the right ankle, the veteran told the 
examiner that he is never without pain, weakness, stiffness, 
swelling, instability and giving way and he has easy 
fatigability after walking a couple of blocks.  The examiner 
stated that he had extensively reviewed the veteran's claims 
file and noted the conflicting reports regarding what ankle 
had been injured in service.  He said that the veteran 
"completely denied having left ankle injury" in service, 
but that the record did not support that.  He pointed out 
that there were even x-ray reports pertaining to the left 
ankle that it was injured, put in a cast, and healed.  He 
said that "It appears that a complete mettling has been 
going on regarding the documentation while the original 
documentation of [the veteran's] service record is very clear 
including x-ray reports that his injury was, in fact, of the 
medial alveolar fracture of the left ankle which was put in a 
cast."  He said that "a repeated thorough review of the 
[claims] folder did not indicate right ankle fracture, but 
left ankle fracture.  He went on to state that the left ankle 
healed perfectly, and there was no residual disability to the 
left ankle which was born out by the veteran's own statement 
that he had no problems in the left ankle.  

The examiner diagnosed the veteran as having status 
osteoarthritic changes early of the right ankle joint with 
operative reduction and internal fixation of the right ankle 
for a fibular fracture resulting in syndesmosis of the tibia 
and fibula with a plate and screw fixation of the fibular 
fracture done in 1995 while the veteran was out of service 
for an injury unrelated to service.  He said left ankle 
physical examination was found to be absolutely normal, 
although there was evidence of injuries to the left ankle in 
service in April 1971 that needed immobilization in a cast 
for chip malleolar fracture.  



III.  Analysis

A.  Compensable Rating for Left Ankle Disability

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Where, as in the instant case regarding an increased rating 
claim, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A moderate limitation of motion of the ankle warrants a 10 
percent rating.  A marked limitation of motion of the ankle 
warrants a 20 percent rating.  38 C.F.R. §4.71a, Diagnostic 
Code 5271 (2006).

The veteran's postservice medical records are completely 
devoid of any complaints or findings regarding the left 
ankle.  Indeed, the veteran testified in April 1997 that he 
never injured his left ankle in service and reported during 
the July 2004 VA examination that he was not claiming 
anything wrong with the left ankle.  In fact, the veteran 
requested that this ankle not be examined.  Nonetheless, both 
ankles were examined.  On examination the left ankle joint 
did not show any swelling, inflammation or deformity.  On 
palpitation there was no tenderness.  Strength was found to 
be 5/5 in extensors and flexors and peroneal muscles with 
full dorsiflexion of 20 degrees and full plantar flexion of 
40 degrees with normal inversion and eversion.  There was no 
scar of any surgery of the left ankle and gross examination 
of the left ankle did not reveal any abnormality on physical 
examination.  The examiner concluded that left ankle 
examination was found to be absolutely normal.  He also 
acknowledged that the evidence showed a left ankle injury in 
service in 1971.  

In light of the full range of motion and lack of any 
pertinent complaints, the preponderance of the evidence 
clearly weighs against a compensable rating for the veteran's 
service-connected residuals of a left ankle fracture during 
any portion of the appeal period.  As such, the benefit-of-
the doubt rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002).

B.  Service Connection for Right Ankle Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

As is outlined in the evidence above, there has been some 
confusion regarding which ankle the veteran actually injured 
in service.  Despite the service medical records showing a 
left ankle injury in April 1971 resulting in a chip fracture 
at the distal tip of the medial malleous as shown by x-ray, 
the veteran contends that it was his right ankle he injured 
in service.  To add to the confusion is the veteran's March 
1974 separation examination report noting a history of a 
fractured right ankle in April 1971.  

Postservice medical records do not make any reference to 
ankle problems until September 1995 when the veteran was 
hospitalized after twisting his right ankle on the night of 
admission.  While hospitalized, the veteran underwent open 
reduction and internal fixation of his right ankle fracture.  
The medical records show that the veteran continued to have 
problems with the right ankle ever since, including constant 
pain and weakness.  

In view of the uncertainty regarding whether the veteran 
actually ever injured his right ankle in service, and the 
approximate 20 year period from the time of his discharge 
from service and postservice treatment for the right ankle, 
the evidence is inadequate to show either a chronic right 
ankle disability in service or continuity of symptomatology 
since service.  38 C.F.R. § 3.303(b),(c).  

Moreover, the July 2004 VA examiner, after thoroughly 
reviewing the veteran's claims file, pointed out that right 
ankle x-rays taken in service in 1973 did not reveal any 
injury to the right ankle at that time or indicate previous 
injury to the right ankle or evidence of old fracture.  He 
went on to state that "[t]o correlate this right ankle 
injury of 1995 outside service to his disability pertaining 
to the right ankle injuries in service is difficult based on 
the C-folder record."  Although the examiner acknowledged 
that the veteran presently has a significant disability of 
the right ankle, he did not relate it to service.  Rather, he 
diagnosed the veteran as having "status osteoarthritic 
changes early of the right ankle joint with operative 
reduction and internal fixation of the right ankle for a 
fibular fracture resulting in syndesmosis of the tibia and 
fibula with a plate and screw fixation of the fibular 
fracture done in 1995 while the veteran was out of service 
for an injury unrelated to service."  

In this case, there simply is no competent medical evidence 
that supports the veteran's assertions regarding a nexus 
between his active military service and his current right 
ankle disability, and the only medical opinion on this point 
weighs against the claim.

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.


ORDER

The claim for an initial compensable rating for residuals of 
a left ankle fracture is denied.

The claim for service connection for a right ankle disability 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


